Citation Nr: 0032170	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-16 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to January 6, 1999 
for the award of service connection for post-traumatic stress 
disorder.  

2.  Evaluation of post traumatic stress disorder, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1969.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
established service connection for post-traumatic stress 
disorder (PTSD); assigned a 10 percent evaluation for that 
disability; and effectuated the award as of January 6, 1999.  
The veteran has been represented throughout this by James W. 
Stanley, Jr., Attorney.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as evaluation 
of the veteran's PTSD.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  


FINDINGS OF FACT

1.  The veteran's December 1998 claim of entitlement to 
service connection for PTSD was received by the RO on January 
6, 1999.  

2.  The first clinical documentation of record of a diagnosis 
of PTSD is dated January 28, 1999.  
CONCLUSION OF LAW

An effective date prior to January 6, 1999 for the award of 
service connection for PTSD is not warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000), 38 C.F.R. §§ 3.155, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

The veteran's service medical records make no reference to 
PTSD.  At his October 1969 physical examination for service 
separation, the veteran was found to exhibit no psychiatric 
abnormalities.  The veteran's service personnel records 
indicate that he served in the Republic of Vietnam.  

In a September 1998 written statement, the veteran's attorney 
informed the RO that he had been retained by the veteran "to 
represent this person's interest relative to a claim for 
benefits pursuant to Title 38" and requested copies of 
documents from the veteran's claims file.  No specific 
disorder was identified as that for which service connection 
was or would be sought.  In October 1998, the veteran's 
attorney submitted documentation which was requested to be 
"made official exhibits to the veteran's file."  The 
documentation was described by the veteran's attorney as 
"Directory of Names, page 659; Department of the Army #672-
3, page 229; and Infantry Regiments of the U.S. Army, pages 
616-617."  No specific claim was identified or otherwise 
advanced.  

Treatment records from the Little Rock, Arkansas, Vet Center 
dated between September 1998 and December 1998 indicate that 
the veteran exhibited "symptoms consistent with PTSD 
diagnosis" and "continued PTSD symptoms."  A December 1998 
VA mental health clinic treatment record states that an 
impression of a "partial symptomatology of PTSD" was 
advanced.  A January 28, 1999 VA PTSD Evaluation Summary 
assessed the veteran as having PTSD.  In June 1999, the RO 
established service connection for PTSD; assigned a 10 
percent evaluation for that disability; and effectuated the 
award as of January 6, 1999, the date of receipt of the 
veteran's attorney's request for a predetermination hearing.  


II.  Earlier Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2000).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 2000).  Title 38 of the Code of Federal 
Regulations (2000) clarifies that an award of direct service 
connection will be effective on the day following separation 
from active military service or the date on which entitlement 
arose if the claim is received within one year of separation 
from service.  Otherwise, the effective date shall be the 
date of receipt of the veteran's claim or the date on which 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2000).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R.§ 3.155(a) (2000).  
The Court has clarified that: 

Section 3.155(a) does not contain the 
word "specifically."  Requiring precision 
as a prerequisite to acceptance of a 
communication as an informal claim would 
contravene the Court's precedents and 
public policies underlying the veterans' 
benefits statutory scheme.  "A claimant's 
claim may not be ignored or rejected by 
the BVA merely because it does not 
expressly raise the provision which 
corresponds to the benefits sought."  
Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992) (Douglas I); see Douglas v. 
Derwinski, 2 Vet. App. 435, 442 (1992) 
(en banc Douglas II); Akles v. Derwinski, 
1 Vet. App. 118, 121 (1991).  "To require 
that veterans enumerate which sections 
they found applicable to their requests 
for benefits would change the 
[non-adversarial] atmosphere in which 
[VA] claims are adjudicated."  Akles, 
supra.  Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  While the 
veteran was found to exhibit PTSD symptoms and/or a partial 
PTSD symptomatology in November and December 1998, the first 
documentation of record reflecting a clinical diagnosis of 
PTSD is the January 28, 1998 VA PTSD Evaluation Summary.  

It is next necessary to determine when the veteran's claim of 
entitlement to service connection for PTSD was received.  The 
veteran's attorney submitted a number of documents between 
September 1998 and January 1999.  In reviewing the attorney's 
September 1998 representation notice to the RO; October 1998 
transmittal with attachments; and December 1998 
pre-determination hearing request, the Board observes that 
only the hearing request mentions PTSD and thus may be 
reasonably construed as a claim for service connection for 
that disorder.  While the attachments to the October 1998 
transmittal may be viewed as documentation of the sort which 
would normally support a claim for service connection for 
PTSD, neither the transmittal nor the attachments themselves 
identify the benefit sought, if any.  They do not reflect a 
communication or action indicating the veteran's intent to 
apply for service connection for PTSD.  Indeed, the documents 
do not identify any specific claim or discuss the veteran's 
entitlement to service connection for PTSD or service 
connection in general.  Therefore, the Board concludes that 
the veteran's claim for service connection for PTSD was 
received on January 6, 1999, the date of receipt of the 
veteran's attorney's December 1998 request for a 
predetermination hearing.  38 C.F.R. § 3.155 (2000).  

Given that the veteran's claim for service connection was 
received prior to the initial January 28, 1999 diagnosis of 
PTSD, the appropriate date for the award of service 
connection would be January 28, 1999, the date of entitlement 
arose.  Therefore, an effective date prior to January 6, 1999 
for the award of service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400(b)(2)(i) (2000).  


ORDER

An effective date prior to January 6, 1999 for the award of 
service connection for PTSD is denied.  


REMAND

At his March 1999 predetermination hearing and a June 1999 VA 
examination for compensation purposes, the veteran stated 
that he received ongoing psychiatric treatment at the Little 
Rock, Arkansas, VA mental health clinic's PTSD program.  
Clinical documentation of the cited treatment has not been 
incorporated into the record.  Accordingly, this case is 
REMANDED to the RO for the following development action:

1.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran 
after January 1999, including that 
provided at the Little Rock, Arkansas, VA 
mental health clinic, be forwarded for 
incorporation into the record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully met.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions should be considered.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



